Citation Nr: 1233942	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  10-04 704	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a disability manifested by vertigo.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

5.  Entitlement to service connection for a cervical spine disability.

6.  Entitlement to service connection for left hip degenerative joint disease.

7.  Entitlement to service connection for right hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from January 1961 to December 1968.  This case is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In June 2012 a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veteran contends that he has orthopedic and vestibular disabilities as a result of his service as a crew member on a Zero "G", KC-135 aircraft.  The aircraft was used to train future astronauts under weightless conditions in support of the United States space program.  The entry and recovery "G" forces reached a positive 2 to 2 1/2 "G's".  

The Veteran's wife testified that he sees a doctor in Arizona for his claimed disabilities.  See June 2012 hearing transcript at 14.  Records of such treatment are pertinent evidence which should be secured for the record.  

The medical evidence of record indicates the Veteran has right knee arthralgia, lumbar degenerative joint disease, possible C6 radiculopathy, and left hip degenerative joint disease.  However, there are no clear current diagnoses with respect to a disability manifested by vertigo, a cervical spine disability, a right hip disability, or a left knee disability.  A VA examination is needed to ascertain the existence of current disabilities with respect to such claimed disabilities.

The Veteran has provided a copy of a document entitled "The Musculoskeletal and Vestibular Effects of Long Term Repeated Exposure to Sustained High-G" published in May 1994 by NATOs Advisory Group for Aerospace Research & Development.  The preface to that document includes the statement, "since the human body is designed to function only at sustained 1 G (Earth's gravity) some chronic physiologic/anatomic limitations can be expected as higher G levels are obtained.  The spine and vestibular systems are likely candidates to be the limiting structures since they are directly loaded by increased G."

Finally, proper adjudication of this appeal requires a medical opinion regarding a nexus between the claimed disabilities and the Veteran's service (to include exposure to "G" forces in the course of activities/duties therein).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the necessary authorization from the Veteran, and secure from the Veteran's treating physician in Arizona copies of the complete updated records of treatment the Veteran received for the claimed disabilities at issue from that provider.

2. After the records sought above are received, arrange for the Veteran to be examined by a physician who has some experience/expertise in disabilities due to gravitational forces to determine the nature and likely etiology of any currently diagnosed (1) disability manifested by vertigo; (2) left knee disability; (3) right knee disability; (4) lumbar spine disability (5) cervical spine disability; (6) left hip disability; and (7) right hip disability.  His claims file must be reviewed by the examiner in conjunction with the examination.  Upon examination/interview of the Veteran, and review of the entire record (including the document entitled "The Musculoskeletal and Vestibular Effects of Long Term Repeated Exposure to Sustained High-G"), the examiner should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) any [and each] (1) disability manifested by vertigo; (2) left knee disability; (3) right knee disability; (4) lumbar spine disability; (5) cervical spine disability; (6) left hip disability; and (7) right hip disability found?

(b) For each disability entity diagnosed, please opine whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's service, to include as due to his repeated exposure to 2 to 2 1/2 "G's" as a crew member on a Zero "G", KC-135 aircraft therein.

The examiner must explain the rationale for all opinions.

3. If no physician with experience/expertise in disabilities due to gravitational forces is available: 

a. First, arrange for the Veteran to be examined by an orthopedist (for his claimed neck, back, bilateral hip and bilateral knee disabilities) and a specialist in vestibular disorders (for his claimed vertigo disorder).  The orthopedist should identify (by medical diagnosis) all (1) left knee; (2) right knee; (3) lumbar spine; (4) cervical spine; (5) left hip; and (6) right hip disabilities found.  The specialist in vestibular disorders should identify any disability manifested by vertigo found.

b. Then, arrange for the record to be forwarded to a physician who has some experience/expertise in disabilities due to gravitational forces.  As to each musculoskeletal or vertigo disability entity diagnosed (pursuant to the request in 3(a), above) the physician should opine whether it is at least as likely as not (a 50% or better probability), that such is related to the Veteran's service, to include as due to his repeated exposure to 2 to 2 1/2 "G's" as a crew member on a Zero "G", KC-135 aircraft therein.  The physician must explain the rationale for all opinions.

4. The RO must ensure that development sought above is completed, and then readjudicate the claims.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the r matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

